Citation Nr: 1029838	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-30 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Charlisa M. Powell, Counsel

INTRODUCTION

The Veteran had active service from June 1973 to October 1981.  
He also had unverified periods of service in the Air Force 
Reserves between 1982 and 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board observes that the Veteran properly perfected an appeal 
for the issue of entitlement to service connection for bilateral 
hearing loss.  The record reflects that in a January 2010 rating 
decision, the RO granted service connection for left ear hearing 
loss disability and assigned a zero percent (noncompensable) 
evaluation, effective May 29, 2008.  The Board notes that such 
action by the RO is considered a full grant of the benefit sought 
on appeal with regard to service connection for left ear hearing 
loss.  As such, the claim is no longer before the Board for 
appellate review.

With respect to the issue of entitlement to service connection 
for right ear hearing loss disability, the Veteran's March 23, 
2010 Travel Board hearing transcript reveals that at a pre-
hearing conference held on the same day, prior to RO 
certification of the appeal to the Board later that same month, 
the Veteran withdrew such issue from appellate consideration.   
38 C.F.R. § 20.204(b) (2009).  Therefore, the only issue for 
appellate consideration by the Board at this time is entitlement 
to service connection for a cardiovascular disability.
 
In March 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.




FINDING OF FACT

The competent clinical evidence of record does not demonstrate 
that the Veteran's cardiovascular disability is the result of any 
incident of service.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issue on appeal, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of the 
claim, issued a VCAA notice letter to the appellant in June 2008 
that informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence and notified him of how a disability rating and 
effective date will be assigned in event of award of any benefit 
sought, per Dingess/Hartman. 

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private treatment records, a 
private medical opinion, and a report of VA examination.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issue on appeal 
was obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the October 2009 VA examination and opinion obtained in this case 
are more than adequate, as they are based on a detailed and 
thorough physical examination and the examiner also provided a 
well-supported rationale for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
and opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for a 
cardiovascular disability.  In order to establish service 
connection on a direct basis, the Veteran must provide evidence 
of a current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service injury or 
disease.  In terms of a current disability, the record 
demonstrates that the Veteran has been diagnosed with, and 
treated for cardiovascular disabilities including acute 
myocardial infarction, unstable angina, obstructive coronary 
artery disease status post cardiac stenting, and congestive heart 
failure.  With respect to an in-service injury or disease, the 
Veteran's service treatment records demonstrate that in August 
1974, the Veteran complained of experiencing chest pain and that 
he was diagnosed as having an intercostal muscle strain.  In 
February 1976, the Veteran reported a history of chest pain and 
was diagnosed as having possible costochondritis.  In April 1981, 
the Veteran complained of experiencing chest pressure while 
running that resolved when he stopped running.  After a workup, 
including a chest x-ray, cholesterol testing, etc., the Veteran 
was diagnosed with chest pain most likely secondary to 
bronchitis.  The Veteran's June 1981 separation examination shows 
that the examiner noted that the Veteran had experienced chest 
pain and shortness of breath during aerobics in April 1981 and 
that medicine and cardiology consults ruled out cardiac problems 
and that the etiology was still questionable, but that it was 
probable	 bronchitis.  The examiner also indicated that the 
Veteran's triglyceride level was slightly elevated but was 
acceptable and that no follow up was indicated.

Additionally, the competent medical evidence of record does not 
demonstrate that there is an etiological relationship between the 
Veteran's current cardiovascular disability and any in-service 
clinical symptomatology.  In this regard, an October 2009 VA 
examination report, which was cosigned by a VA physician, 
provides an opinion, after an examination of the Veteran and a 
review of his claims file, that it was less likely as not that 
there was a relationship between the Veteran's complaint of chest 
pain in service and his current heart disease.  In reaching this 
conclusion, it was noted that:

The Veteran's complaints of chest pain in 
the military as outlined in his service 
treatment records showed that he received 
standard of care for chest pain in 1981 and 
cardiac etiology was ruled out (I was 
working in medical in 1981 and recall the 
basic standard of care for chest pain in 
the 1980's).  His initial complaints in the 
1970's were described and evaluated based 
on symptoms as costochondritis and muscle 
strain (point tenderness, sharp pain, 
resolved).  His event in 04/1981 shows he 
was evaluated and referred to 
cardiology/medicine the same day for 
further cardiac evaluation.  He had an EKG-
normal, a chest x-ray-normal, a physical 
exam with chest auscultated in numerous 
positions-WNL.  His B/P was done-non 
elevated.  [H]is pulse-regular. His 
cholesterol drawn with value of 256, 
triglycerides 336- as in 1981 described as 
mildly elevated under impression.  In his 
separation physical normal cholesterol 
values at that time were- "150-324 mgdl."  
He reported a cold/cough/fever/chills and 
productive cough one week prior to this 
instance and was diagnosed with Bronchitis.

It was also indicated that it was highly unlikely that the 
Veteran had a cardiac event in 1981 when he reported chest pain.  
According to the examiner:

[The Veteran's] work up was negative for 
heart disease- He had a separation physical 
2 months later, no report of chest pain at 
the time of that exam.  According to the 
veteran, he had no heart problems until he 
had acute pain in both ARMS and then into 
the chest in 1997 and again in 2008.  His 
description of anginal pain in 1997 and 
2008 - is very different tha[n] the pain he 
reported while in the military.  Both 
hospital records from 1997 and 2008 omit 
any prior history of chest pain in the 
military. 

Significantly, in a June 2009 statement, L.L.A., M.D., 
a private treating physician, indicated that the 
Veteran had brought in records from the VA Medical 
Center from August 1973 and again from April 1981, 
noted that the Veteran had been examined and released 
"apparently at that point" and had not had any blood 
work done at that point for elevated triglycerides or 
cholesterol.  The examiner also indicated that the 
Veteran's blood pressure also at those points had not 
been recorded.  It was Dr. L.L.A.'s opinion that 
observation of the Veteran's cardiac risk factors at 
that point "may well have reduced his risk for 
ultimate myocardial infarction."

In response to Dr. L.L.A.'s statements, the October 2009 VA 
examiner stated:

Unfortunately, Dr. [L.L.A.], did not have 
all [of the Veteran's] medical records from 
the military.  Firstly- he was treated in 
the military-NOT THE VA.  He did have his 
cholesterol checked as described above- 
based on the values at that time it was 
deemed normal.  [H]is triglycerides 
acknowledged as mildly elevated.  [H]e had 
been educated in regards to obesity while 
in the military.  [H]is B/P was checked and 
was normal.  Of note--he was advised of the 
risk factor of smoking and was advised to 
stop.  He continues to smoke.

In weighing all of the medical evidence of record, the Board 
observes that in reaching her opinion, Dr. L.L.A., unlike the 
October 2009 VA examiner, did not review all of the Veteran's 
service treatment records.  The Court has held that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  See, Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, Dr. L.L.A.'s opinion is based on an inaccurate factual 
premise, which in this case, is that the Veteran was not observed 
for cardiac risk factors, did not have blood work done, and that 
his blood pressure levels were not checked.  As noted above by 
the October 2009 VA examiner, the Veteran's cholesterol was 
checked and it was deemed normal at that time, as was his blood 
pressure, and the Veteran was educated with regard to obesity and 
the risks of smoking.  The Board notes that a medical opinion 
based on an inaccurate factual premise is not probative. See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the 
Board observes that Dr. L.L.A. indicated that observation of the 
Veteran's cardiac risk factors in service "may well have reduced 
his risk" for his post-service myocardial infarction.  The Board 
finds that such statement is both equivocal and speculative and, 
at most, does little more than indicate the possibility that the 
Veteran's claimed cardiovascular disability is related to 
service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus). See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or may 
not" be related to service is too speculative to establish any 
such relationship).  See also 38 C.F.R. § 3.102 (reasonable doubt 
does not include resort to speculation or remote possibility).

Thus, in determining whether the Veteran's current cardiovascular 
disability is related to his in-service clinical symptomatology, 
the Board finds that the October 2009 VA examination opinion 
against an etiological relationship is more probative than the 
June 2009 private medical opinion in support of such a 
relationship, and, thus, has more probative value.  Therefore, 
the Board concludes that the preponderance of the evidence does 
not establish that there is an etiological relationship between 
the Veteran's current cardiovascular disability and his in-
service clinical symptomatology.  Accordingly, the Board finds 
that the Veteran is not entitled to a grant of service connection 
on a direct-incurrence basis for his current cardiovascular 
disability. 

The Veteran could be entitled to a grant of service connection on 
a presumptive basis, if his cardiovascular disability became 
manifest to a degree of 10 percent or more within one year from 
the date of termination of his period of service.  In this case, 
there is no evidence that the Veteran's current cardiovascular 
disease was manifested to a compensable degree within one year of 
his separation from service.  In fact, the first documented 
clinical diagnosis of a current cardiovascular disease disability 
was in 1997, which was many years after his 1981 separation from 
service.  Hence, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a 
presumptive basis for his cardiovascular disability.

In conclusion, although the Veteran asserts that his current 
cardiovascular disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experienced chest pain in service, and 
continues to experience cardiovascular symptomatology.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Although 
the Veteran is deemed to be credible as to his report of having 
complained of chest pain in service, as such is substantiated by 
the record, such is not dispositive of the issue on appeal as to 
the etiology of current cardiovascular disability.  As outlined 
above, the complaints of chest pain in service were clinically 
distinguished from any cardiovascular abnormality.  The Board 
finds that the negative evidence of record, including the October 
2009 VA opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board finds 
that the competent evidence of record fails to establish that the 
Veteran's current cardiovascular disability is as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a cardiovascular disability, and the claim must be 
denied.


ORDER

Entitlement to service connection for a cardiovascular disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


